Citation Nr: 9907235	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine and left shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
chronic sinusitis.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

4.  Entitlement to an increased (compensable) rating for a 
right knee disability.

5.  Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to July 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

The RO notified the veteran in November 1997 that his appeal 
had been certified to the Board.  In reviewing the record, 
the Board observes that the veteran's attorney submitted 
additional relevant evidence in support of his claims in 
December 1997.  Additional pertinent evidence submitted 
within ninety days following certification and transfer of an 
appeal to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the benefit sought on appeal may be allowed without such 
referral or the veteran or representative expressly waives 
the procedural right to such a referral either in writing or 
in the record of the hearing on appeal.  38 C.F.R. § 20.1304 
(1998).  The veteran has not waived his right to RO 
consideration of the new evidence.  Therefore, the veteran's 
claims must be remanded to the RO for review of the 
additional evidence.

The Board notes that the most recent VA examination of the 
veteran's left shoulder, low back and right knee disabilities 
was performed in November 1996.  The examiner provided no 
assessment of functional loss due to pain and did not provide 
an assessment as to any incoordination, weakened movement and 
excess fatigability on use of the service-connected 
orthopedic disabilities.  Therefore, the examination report 
is not adequate for adjudication purposes.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

2.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
service-connected degenerative arthritis 
of the left shoulder and low back and the 
service-connected right knee disability.  
The examiner should also determine the 
nature and extent of any other disorders 
of the veteran's low back and provide an 
opinion as to the etiology of any such 
disorders, to include whether it is at 
least as likely as not that such 
disorders are etiologically related to 
service or were caused or chronically 
worsened by the service-connected low 
back disability.  The examiner should 
also determine extent of impairment from 
degenerative arthritis in any other 
joints and provide an opinion concerning 
the etiology of the degenerative 
arthritis in other joints, to include 
whether it is at least as likely as not 
that it is etiologically related to the 
service-connected degenerative arthritis.  
All indicated tests and studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed without pain 
and the range of motion accompanied by 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  To the 
extent possible, the manifestations of 
the service-connected disabilities should 
be distinguished from the manifestations 
of any other currently present disorders.  
The orthopedist should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims files should be 
made available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

3.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of impairment from his 
sinusitis disability.  Any indicated 
tests and studies should be performed.  
In addition, the examiner should provide 
an opinion concerning the impact of any 
currently present sinusitis disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history.  

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal, to 
include consideration of DeLuca and 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

